UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
RAYNEKA WILLIAMSON,                       )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 17-cv-2775 (KBJ)
                                          )
ASHLEY MALLORY,                           )
                                          )
              Defendant.                  )
                                          )


                              MEMORANDUM OPINION

       On January 1, 2018, the defendant in this matter filed a motion to dismiss

plaintiff’s complaint. (See Mot. to Dismiss, ECF No. 4.) The Court advised the

plaintiff of her obligations under the Federal Rules of Civil Procedure and the local

rules of this Court to respond to the motion, and specifically warned plaintiff that, if

she did not respond to the motion by June 19, 2017, the Court may treat the motion as

conceded. (ECF No. 5.) To date, the plaintiff has neither filed an opposition to the

motion nor has requested more time to do so. Therefore, the Court will GRANT the

defendant’s motion as conceded and will DISMISS this action without prejudice.

       A separate Order accompanies this Memorandum Opinion.


DATE: May 9, 2018                         Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge